DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Iwami discloses: 
An assist apparatus for a vehicle leaving a parking space, comprising: 
an automatic leaving execution unit configured to execute automatic leaving by automatic travel control mode of the vehicle; 
a switching control unit configured to switch driving of the vehicle from the automatic travel control mode to driver's driving operation mode; 
a state determining unit configured to determine a state of the vehicle; 
an automatic travel control determining unit configured to determine, according to a determination result of the state of the vehicle, whether or not to perform a predetermined automatic travel control before switching the driving of the vehicle from the automatic travel control mode to the driver's driving operation mode;
a release operation determining unit configured to determine input of a release operation for giving an instruction to stop the automatic travel control mode, wherein the automatic travel control determining unit makes determination based on the state of the vehicle when the release operation is inputted.
 

wherein: the state determining unit determines a leaving state of the vehicle from the parking space; and when a leaving degree of the vehicle from the parking space when the release operation is inputted is equal to or less than a first threshold value, the automatic travel control determining unit determines to perform the predetermined automatic travel control to brake the vehicle before switching the driving of the vehicle from the automatic travel control mode to the driver's driving operation mode. 

Claims 1, 4-6, 9-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665